Citation Nr: 1648068	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO. 15-45 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for symptomatic left internal carotid artery stenosis, to include as secondary to service-connected traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In July 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran and his spouse toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was diagnosed in May 2009 with symptomatic left internal carotid artery stenosis.

2. The Veteran's symptomatic left internal carotid artery stenosis is not etiologically related to his military service, to include as secondary to his service-connected TBI.


CONCLUSION OF LAW

The criteria for service connection for symptomatic left internal carotid artery stenosis have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a July 2014 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The November 2013 and October 2014 VA examiner performed in-person examinations. In her reports, the VA examiner provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations are adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 
Service Connection for Carotid Artery Stenosis

The Veteran contends that his symptomatic left internal carotid artery stenosis is a result of his service-connected TBI. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

The Veteran demonstrates a current disability. The Veteran was diagnosed in May 2009 with symptomatic left internal carotid artery stenosis by a private physician. The Veteran underwent a left carotid thrombectomy and left carotid enderectomy in May 2009 as a result of this diagnosis. See May 2009 Private Treatment Records. 
The Veteran's service treatment records show he was involved in a head-on collision with another vehicle in November 1952. The Veteran was treated for a concussion as a result of the accident. The Veteran's TBI is service-connected but is rated as non-compensable from November 1953. 


The preponderance of the competent evidence is against the claim. The record does not contain any competent, and therefore probative evidence suggesting a positive nexus between the Veteran's carotid artery stenosis and his service-connected TBI. 

In the October 2014 VA medical opinion, the VA examiner opined that there is no known association between TBI and delayed carotid stenosis. The VA examiner acknowledged that there is an association between TBI and carotid dissection immediately after a trauma, but that association reduces within a few weeks. However, the VA examiner noted that, regardless, the Veteran did not have a carotid dissection, but rather a carotid stenosis. According to the VA examiner, carotid stenosis is associated with a number of factors applicable to the Veteran, including diabetes, a history of smoking, and hypertension. The VA examiner concluded that the Veteran's carotid artery stenosis is due to the risk factors listed above, and not a result of the Veteran's service-connected TBI. 

The October 2014 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is considered competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided a medical opinion supported by adequate rationale.

The record does not contain any competent medical evidence suggestive of a nexus between the Veteran's in-service motor vehicle accident, his non-compensable traumatic brain injury and his carotid artery stenosis. The Veteran's November 1953 separation examination did not document symptoms of, a diagnosis of, or treatment for carotid artery stenosis. The Veteran does not contend that his symptoms began in service. The Veteran's was diagnosed with carotid artery stenosis in May 2009-more than 50 years after the Veteran's separation from service.

The Veteran contends that he was informed by a private physician that his carotid artery stenosis was a result of his in-service motor vehicle accident. However, the record does not contain any competent medical evidence to support this assertion, and the Veteran was so informed during the video conference in July 2016. Although the Veteran is competent to report medical diagnoses a doctor has told him, he is not competent to establish a nexus through his own lay assertions. The Veteran is not competent to offer an opinion as to the etiology of a carotid artery due to the medical complexity of the matter involved. Carotid artery stenosis requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between his current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377. The evidence does not show clinical documentation establishing a nexus between the Veteran's in-service motor vehicle accident and his current carotid artery stenosis. Consequently, the Veteran's statements that attempt to relate his carotid artery stenosis to active service are of no probative value.

There is no question that the Veteran in this matter rendered honorable service to the nation in a time of war, for which the Board is grateful. However, the evidence demonstrates that Veteran's carotid artery stenosis is not etiologically related to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for symptomatic left internal carotid artery stenosis is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for symptomatic left internal carotid artery stenosis, to include as secondary to service-connected TBI is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


